tcmemo_1996_9 united_states tax_court patricia s makalintal petitioner v commissioner of internal revenue respondent docket nos filed date richard j sideman and wendy abkin for petitioner debra k moe and lloyd t silberzweig for respondent memorandum findings_of_fact and opinion swift judge in these consolidated cases respondent determined deficiencies in and additions to petitioner's and federal income taxes as follows sec sec sec additions to tax_year deficiency a a a b dollar_figure big_number big_number dollar_figure big_number big_number -- dollar_figure big_number big_number percent of interest due on portion of underpayment attributable to negligence for the applicable addition_to_tax was determined under sec_6653 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether ambrosio g makalintal petitioner’s former husband and petitioner underreported their income and if so whether petitioner qualifies as an innocent spouse under sec_6013 findings_of_fact some of the facts have been stipulated and are so found in mr makalintal and petitioner were married in the philippines and until when they moved to the united_states mr makalintal and petitioner were residents and citizens of the philippines prior to their divorce in mr makalintal and petitioner had three children in the philippines mr makalintal was a wealthy businessman and he engaged in numerous business ventures sometime in the late 1970's or early 1980's mr makalintal organized integrated circuits philippines inc icpi to manufacture semiconductors in the philippines petitioner did not work for or hold any position with icpi in petitioner graduated from the university of the philippines with a degree in statistics in college petitioner took courses in math science literature and history petitioner did not take any accounting or business-related courses from through petitioner worked for her father-in- law a judge in the philippines and she worked in a small print shop owned by mr makalintal for her father-in-law petitioner generally answered the telephone and typed letters at the print shop petitioner handled typesetting mailed bills deposited payments and paid two employees of the print shop in amounts determined by mr makalintal an accountant maintained the books_and_records for the print shop from until when mr makalintal and petitioner moved to the united_states petitioner did not work outside the home in the philippines mr makalintal and petitioner enjoyed a high standard of living they owned a large home they employed three housemaids a chauffeur and two houseboys mr makalintal and petitioner’s three children attended private_schools mr makalintal and petitioner would occasionally take vacations to a mountain resort in the philippines while living in the philippines petitioner knew the amount of mr makalintal's salary from icpi but petitioner did not know how much income mr makalintal was earning from his other businesses and investments mr makalintal did not discuss any significant aspects of his businesses and investments with petitioner in december of mr makalintal purchased for dollar_figure investment real_property in tiburon california tiburon property mr makalintal made a cash downpayment of approximately dollar_figure and financed the balance of the purchase_price for the tiburon property as indicated in mr makalintal petitioner and their three children moved to the united_states mr makalintal was issued by the united_states a non-immigrant visa that was valid through february of apparently mr makalintal now lives in the philippines the record does not indicate whether mr makalintal ever became a u s citizen petitioner is now a citizen_of_the_united_states and a resident of sunnyvale california in august of after mr makalintal petitioner and their three children moved to the united_states mr makalintal purchased for dollar_figure a home in greenbrae california the greenbrae home mr makalintal made a cash downpayment of dollar_figure and financed the balance of the purchase_price for the greenbrae home the greenbrae home had bedrooms and 3-½ baths in mr makalintal organized the following three california corporations integrated systems and support iss magnacad international magnacad and magna financial and management corp mfmc hereinafter sometimes referred to as the california corporations iss was organized to market and sell in the united_states semiconductors manufactured in the philippines by icpi magnacad was organized to purchase in the united_states raw materials needed by icpi for the manufacture of semiconductors the purpose for mfmc is not made clear in the record mr makalintal owned percent of the stock in iss and mfmc mr makalintal owned percent and jose santos petitioner's brother owned percent of the stock in magnacad petitioner did not own stock in any of the california corporations mr makalintal was president and petitioner nominally was secretary of each of the above california corporations petitioner at the direction of mr makalintal signed the articles of incorporation of each of the california corporations during the years in issue mr makalintal managed and operated each of the california corporations out of the greenbrae home from through the only compensated employees of iss magnacad and mfmc were mr makalintal and mr santos petitioner was not at any time an employee of nor was she paid any compensation by any of the above california corporations from through however petitioner performed in the greenbrae home a limited amount of clerical work for iss magnacad and mfmc at mr makalintal’s direction and under his supervision petitioner at the greenbrae home would occasionally enter data with respect to the california corporations into a computer_program that generated profit and loss statements petitioner did not have any training or experience with accounting and petitioner did not understand much of the data entered into the computer petitioner made no analysis and petitioner did not attempt to make an analysis of the profit and loss statements relating to the california corporations petitioner did not know whether the data mr makalintal gave her to enter into the computer was accurate and complete mr makalintal did not discuss with petitioner any significant aspects of the california corporations and he did not permit others to talk to petitioner about the california corporations or businesses in march of mr makalintal entered into a written_agreement to sell hi sec_2 million shares of stock in icpi to alfredo de los angeles for dollar_figure million no downpayment was due and mr de los angeles agreed to pay mr makalintal quarterly installments of dollar_figure in cash with the first installment due in october of until the dollar_figure million purchase_price for the million shares of stock was fully paid the agreement for the sale of icpi stock to mr de los angeles was negotiated and entered into by mr makalintal and mr de los angeles in the philippines mr makalintal did not discuss this sales agreement with petitioner petitioner did not participate in the negotiations and petitioner was not aware of the terms of the sale in december of mr makalintal hired lorna ombawa as an assistant to work for his california corporations and in october of mr makalintal hired grace cruz to be his assistant after being hired ms ombawa instead of petitioner entered data into the computer for purposes of maintaining profit and loss statements relating to the california corporations ms cruz supervised ms ombawa made purchases for iss and paid bills for each of the california corporations at mr makalintal’s insistence ms cruz and ms ombawa also lived in the greenbrae home with mr makalintal and petitioner during the years in issue mr makalintal maintained numerous bank accounts for his personal_use and for use of each of the california corporations in and large transfers of funds occurred from the various bank accounts maintained by mr makalintal and from other sources into account a personal bank account maintained by mr makalintal in his and petitioner’s names generally the funds transferred into account were then withdrawn and transferred into account another personal account maintained by mr makalintal in his and petitioner’s names or into various bank accounts of the california corporations owned and operated by mr makalintal in and petitioner made occasional withdrawals from account but only at the specific direction of mr makalintal petitioner also wrote checks on account but only to payees and in amounts that were approved by mr makalintal in on account petitioner wrote checks totaling dollar_figure and in petitioner wrote checks totaling dollar_figure at the specific direction of mr makalintal petitioner occasionally transferred funds among the various personal bank accounts that mr makalintal maintained and the separate bank accounts of the various california corporations mr makalintal did not disclose to petitioner the source of the funds that she was directed to deposit into the various bank accounts nor the reason for the withdrawals and deposits that she was directed to make among the various accounts other than data entry the transfer of funds among the bank accounts and the writing of checks as described above all done at the specific direction of mr makalintal petitioner was not involved in the decisions and day-to-day operations relating to the california corporations in california during and mr makalintal and petitioner employed a cook and a chauffeur and two of their children attended private_schools during mr makalintal purchased a ferrari and three mercedes benz automobiles mr makalintal did not allow petitioner to drive any of the automobiles in november of mr makalintal apparently sold or deeded the greenbrae home to mr santos mr makalintal and petitioner however continued to live in the greenbrae home although the record is not clear it appears that sometime before the greenbrae home was deeded back to mr makalintal and petitioner during and mr makalintal and petitioner’s standard of living remained at a level similar to that which they had enjoyed in the philippines throughout their marriage petitioner lived in fear of mr makalintal he repeatedly physically abused petitioner on numerous occasions mr makalintal threatened to kill petitioner with a gun or a knife during and mr makalintal did not allow petitioner to leave the greenbrae home without his permission and from late through early after ms cruz and ms ombawa began working for the california corporations mr makalintal required petitioner to spend most of each day in the master bedroom of the greenbrae home mr makalintal also physically abused his children in the fall of mr makalintal informed petitioner that he planned to divorce her in march of mr makalintal forced petitioner to travel with him to new york city to petition a new york state court for a divorce in april of petitioner discovered mr makalintal and ms ombawa were having an affair in the greenbrae home the next day petitioner moved out of the greenbrae home taking with her only some of her personal belongings and a minimal amount of cash during the summer of petitioner began taking business- related courses at a community college in san mateo california in the summer of petitioner received from mr makalintal dollar_figure for support of herself and their three children on date mr makalintal and petitioner’s divorce was finalized and a property settlement agreement was approved by the new york state court under which petitioner was to receive sole custody of their three children ownership of the greenbrae home dollar_figure per month from mr makalintal for child_support and alimony and several of mr makalintal's automobiles except however for the above-referenced dollar_figure and dollar_figure that petitioner received on the sale of the greenbrae home petitioner has not received any of the above support alimony or property from mr makalintal petitioner now supports herself and the three children with full-time employment and has a modest standard of living in june of petitioner graduated from the college of san mateo with a degree in business for and petitioner and mr makalintal filed joint federal_income_tax returns these returns were prepared by katie yue an independent certified_public_accountant the table below summarizes for and the gross_income itemized_deductions and taxable_income that were reported on these joint federal_income_tax returns year gross_income itemized_deductions taxable_income dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure-0- -0- -0- on the tax_return for no income was reported with respect to mr makalintal’s sale in the philippines of his stock in icpi for dollar_figure million when ms yue prepared mr makalintal and petitioner’s joint federal_income_tax return ms yue expressed concern to her supervisor at the accounting firm that income reported on the return was not sufficient to support mr makalintal and petitioner’s lifestyle ms yue's supervisor then questioned mr makalintal specifically with respect to the income reported and mr makalintal explained that additional nontaxable financial resources were available to him from his business interests in the philippines ms yue and her supervisor accepted mr makalintal’s explanation and finalized the return for mr makalintal’s and petitioner’s signatures when mr makalintal gave petitioner the joint income_tax return for her signature petitioner reviewed the return and petitioner also specifically asked mr makalintal how mr makalintal and she were able to afford such a high standard of living in light of the income reported on the return mr makalintal informed petitioner that he had access to funds in the philippines that had been earned in years prior to and that were not reportable as income for because among other reasons mr makalintal frequently represented that his business interests in the philippines were successful and because mr makalintal used an accounting firm to prepare the income_tax return petitioner accepted mr makalintal's explanation of the income reported on the return and petitioner signed the return in connection with her review and signing of the and joint federal_income_tax returns petitioner again asked mr makalintal about the income reported thereon in light of the money they were spending mr makalintal again reassured petitioner that he had available nontaxable financial resources from the philippines for and ms yue also prepared the federal corporate_income_tax returns of the california corporations during respondent’s audit for and and during the litigation of these cases petitioner has been unable to obtain from mr makalintal who apparently has moved back to the philippines information and records pertaining to the bank accounts that mr makalintal controlled and the purported sale of mr makalintal’ sec_2 million shares of stock in icpi based largely on petitioner’s inability to provide adequate information respondent determined that mr makalintal should be treated as having received in the entire dollar_figure million stated sales_price for the icpi stock and as having no tax basis in the stock thus respondent treated the entire dollar_figure million stated sales_price as additional net_long-term_capital_gain for for and apparently based just on bank_deposits analyses of the two bank accounts numbered and limited information with respect to which petitioner was able to provide to respondent respondent determined that mr makalintal and petitioner realized unreported additional income of dollar_figure and dollar_figure respectively also for respondent determined that dollar_figure was improperly claimed as a home mortgage interest_expense_deduction on mr makalintal and petitioner’s joint federal_income_tax return based on the trial evidence respondent has adjusted downward the unreported income that she now claims under her bank_deposits analyses should be charged to mr makalintal and petitioner for and from dollar_figure and dollar_figure respectively to dollar_figure and dollar_figure respectively for and respondent also determined against mr makalintal and petitioner additions to tax for negligence under sec_6653 and for substantial understatements under sec_6661 as indicated mr makalintal apparently now resides in the philippines is divorced from petitioner and apparently is ignoring his obligations to petitioner and his children under the divorce decree and property settlement agreement and his obligations to respondent under the notices of deficiency mailed to him for the years in dispute income from sale of icpi stock and respondent’s bank deposit analyses opinion sec_453 provides generally that income from an installment_sale shall be taken into account under the the parties have stipulated that the dollar_figure home mortgage interest_expense_deduction claimed on mr makalintal and petitioner’s joint federal_income_tax return was improper installment_method sec_453 an installment_sale constitutes a sale under which at least one payment is to be received after the close of the year in which the sale occurs sec_453 for the years before us the installment_method of reporting income relating to an installment_sale generally applies unless the taxpayer elects otherwise sec_453 petitioner acknowledges that evidence regarding the sale of mr makalintal’ sec_2 million shares of icpi stock is incomplete but she argues among other things that no evidence indicates that mr makalintal’s purported sale of his icpi stock for dollar_figure million was actually consummated or that mr makalintal actually received any portion of the dollar_figure million stated sales_price further petitioner argues that under the written installment_sales agreement between mr makalintal and mr de los angeles any income to be charged to mr makalintal with regard to the purported sale of the icpi stock should qualify for installment- sale treatment under sec_453 and that because none of the sales proceeds was scheduled to be received in none of the income relating to the sale should be taxable in petitioner also disputes respondent’s bank_deposits analyses for and as explained respondent takes the position that because of the inadequacy of the evidence relating to the sale mr makalintal’s sale of icpi stock for a stated dollar_figure million should be treated as fully taxable to mr makalintal in further in her post-trial brief and without amending her answer respondent raises in the alternative a new issue that if the dollar_figure million stated sales_price for the sale of the icpi stock is not taxable as long-term_capital_gain in then the scheduled installment payments_to_be_received by mr makalintal in and namely dollar_figure in and dollar_figure in should be charged to mr makalintal for each of those years in addition to the additional adjusted_income already charged to mr makalintal and petitioner under respondent’s bank_deposits analyses for those years in response to respondent’s new alternative issue petitioner argues that respondent has not timely and properly raised an issue herein as to the recognition for and of any income received by mr makalintal on the installment_sale of his icpi stock further petitioner argues that any income that arguably might have been received by mr makalintal in and from the installment_sale should be treated as already charged to mr makalintal and to petitioner as part of respondent’s bank_deposits analyses for those years on the limited record before us on this issue and in the absence of any contrary evidence we conclude that mr makalintal’s sale of icpi stock to mr de los angeles was according to the sales agreement in one quarterly installment_payment of dollar_figure was to be received and in four quarterly installment payments of dollar_figure each were to be received for a total of dollar_figure consummated consistently with the terms of the written sales agreement respondent’s bank_deposits analyses for and indicate large unexplained deposits that may well represent proceeds received in those years as payments on the sale of mr makalintal’s icpi stock we also conclude that mr makalintal's sale of icpi stock qualifies as an installment_sale under sec_453 and that under that method because no sales proceeds were scheduled to be received by mr makalintal in no income relating to the installment_sale is properly includable in mr makalintal and petitioner’s joint income for further with regard to and and to respondent’s new alternative issue respondent has not amended her answer or otherwise properly and timely raised an issue herein as to the taxability in and of the scheduled installment payments_to_be_received by mr makalintal in those years see rule sec_40 and sec_41 83_tc_381 affd 823_f2d_1310 9th cir 79_tc_888 we shall not consider this issue with respect to the additional income respondent has charged to mr makalintal and petitioner for and using the bank_deposits analyses namely dollar_figure for and dollar_figure for petitioner bears the burden of proving that the deposits are attributable to a nontaxable source 591_f2d_1243 9th cir petitioner argues generally that the various deposits that respondent has treated as unexplained for and represent transfers among the various bank accounts and are not properly treated as income with limited records available petitioner established at trial that several of the deposits into accounts and represented transfers among those two accounts and respondent has adjusted the unreported income determined from her bank_deposits analyses to reflect that evidence petitioner has not established that the remaining deposits reflected in respondent’s bank_deposits analyses are attributable to nontaxable sources and petitioner has not satisfied her burden of proving that the remainder of the unexplained deposits should not be treated as includable in mr makalintal’s and her joint income for and for and the unexplained deposits of dollar_figure and dollar_figure as determined and adjusted by respondent are to be treated as additional income and are to be charged to mr makalintal and to petitioner innocent spouse issue in light of our findings and conclusion in favor of petitioner with regard to on the substantive tax adjustment petitioner’s claim of innocent spouse status for is arguably moot we address this innocent spouse issue for however as an alternative issue on which petitioner is relying petitioner also argues that she qualifies as an innocent spouse for and with regard to any understatements in tax relating to mr makalintal’s sale of his icpi stock and to the deposits into mr makalintal and petitioner’s bank accounts generally where a husband and wife file a joint federal_income_tax return they are jointly and severally liable for any_tax due sec_6013 954_f2d_1495 9th cir revg 94_tc_784 897_f2d_441 9th cir affg tcmemo_1987_522 887_f2d_959 n 9th cir revg an oral opinion of this court an exception to this general provision is found in sec_6013 the so-called innocent spouse provision a spouse qualifies as an innocent spouse if the spouse establishes a joint_return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and it would be inequitable to hold the spouse seeking relief liable for the understatement in question sec_6013 3_f3d_1342 9th cir revg tcmemo_1991_361 guth v commissioner supra pincite price v commissioner supra pincite respondent concedes herein that mr makalintal and petitioner filed joint federal_income_tax returns for and and that any substantial understatements of tax reflected thereon relating to mr makalintal’s sale of his icpi stock and to the deposits into mr makalintal and petitioner’s bank accounts are attributable to grossly_erroneous_items of mr makalintal respondent however argues that petitioner knew or had reason to know of substantial understatements of tax relating to the above items and that it would not be inequitable to hold petitioner liable therefor generally the question of whether a spouse knew or had reason to know of a substantial_understatement is governed by whether a reasonably prudent taxpayer under the circumstances of the spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted 872_f2d_1499 11th cir affg tcmemo_1988_63 see griner v commissioner 951_f2d_360 9th cir affg without published opinion tcmemo_1990_301 94_tc_126 affd 992_f2d_1132 11th cir the standard is based on a reasonably prudent taxpayer in the particular circumstances of the taxpayer involved in the case pietromonaco v commissioner supra pincite factors relevant to the consideration of whether a spouse had reason to know of a substantial_understatement include the spouse's level of education the spouse's involvement in the business and financial affairs of the marriage and of the transactions that give rise to the understatement the presence of expenditures that appear lavish or unusual when compared to the taxpayers’ accustomed standard of living and spending patterns and the culpable spouse's evasiveness and deceit concerning family finances pietromonaco v commissioner supra pincite price v commissioner supra pincite stevens v commissioner supra pincite a spouse's specific and detailed knowledge of the underlying transaction or business giving rise to the income omitted from the return may in certain circumstances be treated as putting the spouse on notice of the understatement 57_tc_732 mayworm v commissioner tcmemo_1987_536 also relevant is the extent to which family_expenses about which the spouse had knowledge or awareness exceeded reported income pietromonaco v commissioner supra pincite hammond v commissioner 938_f2d_185 8th cir affg without published opinion tcmemo_1990_22 involvement by a spouse in a family's financial affairs may give rise to a reason to know of an understatement 780_f2d_561 6th cir affg in part revg in part and remanding in part tcmemo_1984_310 509_f2d_162 5th cir alberts v commissioner tcmemo_1986_483 physical or mental abuse may also be a factor in considering a claim for innocent spouse relief 18_f3d_1521 11th cir revg and remanding tcmemo_1991_463 with regard to whether petitioner had reason to know of any understatements of tax for and relating to mr makalintal’s sale of his icpi stock and to the deposits into mr makalintal and petitioner’s bank accounts petitioner argues that she was not significantly involved in the affairs and day- to-day operations of mr makalintal's businesses and corporations that she wrote checks only on one account and only at mr makalintal's specific direction and approval that she was repeatedly physically abused by mr makalintal and that she did not know or have reason to know of the substantial understatements of tax respondent argues that because petitioner had a college degree was somewhat involved in mr makalintal's corporations wrote many checks on at least one of the personal bank accounts and enjoyed a high standard of living petitioner should be treated as having known or as having reason to know of the substantial understatements we agree with petitioner during and petitioner did not have any significant experience in accounting or business petitioner did not assist mr makalintal in any meaningful way in any of the income-producing activities of his businesses or corporations petitioner was not aware of mr makalintal’s sale of his icpi stock mr makalintal did not disclose to petitioner the source of the funds that were deposited into their bank accounts petitioner reviewed the and federal_income_tax returns and she specifically inquired of mr makalintal how the income reported thereon could support their lifestyle based on her discussions with mr makalintal about the and joint federal_income_tax returns petitioner reasonably believed that funds that mr makalintal had earned in prior years from his businesses and investments in the philippines constituted the funds that were being used to support the family’s lifestyle petitioner credibly testified in this regard petitioner's acceptance of mr makalintal's explanation was reasonable in light of the high standard of living they had experienced in the philippines and the apparent success of mr makalintal’s businesses and investments in the philippines ms yue and ms yue’s supervisor accepted the same explanation from mr makalintal during and mr makalintal and petitioner’s standard of living remained consistent with prior years further in light of the frequent physical abuse by mr makalintal and mr makalintal’s general refusal to discuss his business and financial affairs with petitioner we believe that petitioner's inquiry was reasonable and sufficient to satisfy her duty_of inquiry with regard to the taxable_income reported on mr makalintal's and her and joint federal_income_tax returns see price v commissioner supra pincite the final element in considering whether petitioner qualifies for innocent spouse relief is whether in light of all of the facts and circumstances it would be inequitable to hold petitioner liable for the alleged understatement for relating to the sale of the icpi stock and for the substantial understatements for and that we have sustained relating to the deposits into mr makalintal and petitioner’s bank accounts sec_6013 93_tc_355 sec_1 b income_tax regs this issue turns largely on the question of whether petitioner benefited directly or indirectly from the understatements of tax flynn v commissioner supra pincite bell v commissioner tcmemo_1989_107 sec_1 b income_tax regs normal support of a spouse and children is not regarded as a significant benefit and is to be considered in light of the circumstances of the parties 509_f2d_162 5th cir flynn v commissioner supra pincite bell v commissioner supra also to be considered is whether the spouse claiming relief has been deserted divorced or separated kistner v commissioner tcmemo_1995_66 sec_1 b income_tax regs further in deciding whether it would be inequitable to hold a spouse liable for understatements of tax it is relevant to consider the probable future hardships that would be imposed on the spouse seeking relief if such relief was denied sanders v united_states supra pincite n 496_f2d_431 10th cir petitioner argues that it would be inequitable for her to be held liable for any understatements of tax relating to mr makalintal’s sale of icpi stock and to the deposits into mr makalintal and petitioner’s bank accounts because she did not significantly benefit from any understatements of income and because she and the children received the same level of financial support from mr makalintal during and that she and the children had received in prior years and because she received little from him in later years respondent argues that it would not be inequitable to hold petitioner liable for any understatements in tax relating to the above issues because mr makalintal and petitioner lived a lavish lifestyle in comparison to the income reported on the returns and because petitioner was to receive substantial funds and property from mr makalintal under the property settlement agreement during and petitioner's standard of living and level of support from mr makalintal did not significantly increase in comparison to the standard of living and the level of support in prior years in after mr makalintal and petitioner divorced petitioner received from mr makalintal approximately dollar_figure for living_expenses and for support of the children petitioner was accustomed to a high standard of living and the dollar_figure was at least consistent with her standard of living and did not provide petitioner a significant benefit beyond her normal support aside from the dollar_figure that petitioner received from sale of the greenbrae home petitioner did not receive any of the additional property alimony or child_support to which she was entitled under the property settlement agreement throughout their marriage and during and mr makalintal physically abused petitioner and petitioner lived in constant fear of him mr makalintal and petitioner are now divorced mr makalintal apparently is now living in the philippines and refused to provide petitioner with certain records relevant to the issues in these cases denying petitioner innocent spouse relief in these cases would likely cause very substantial hardship to petitioner mr makalintal has abandoned petitioner and left her to deal with substantial income_tax understatements that are attributable to him petitioner has had to pursue further education to support herself and her children living well below her former standard of living while receiving virtually no support from mr makalintal we conclude that it would be inequitable to hold petitioner liable for any income_tax understatements sustained herein with respect either to mr makalintal’s sale of his icpi stock or to the deposits into mr makalintal and petitioner’s bank accounts and that petitioner qualifies for innocent spouse relief under sec_6013 with respect thereto mortgage interest_expense_deduction petitioner has not specifically argued that she qualifies for innocent spouse relief with respect to that portion of the income_tax understatement for relating to the erroneous dollar_figure home mortgage interest_expense_deduction we conclude that for petitioner is liable for the portion of the income_tax understatement relating thereto additions to tax our conclusion herein that petitioner qualifies for innocent spouse relief as to the portion of any understatements in tax for and that are attributable to the sale of mr makalintal’s icpi stock and to respondent’s bank_deposits analyses also relieves petitioner from any liability for the additions to tax relating thereto see flush language of sec_6013 because however the erroneous mortgage interest_expense_deduction is not attributable to mr makalintal the innocent spouse provision of sec_6013 does not immunize petitioner from liability for the additions to tax for that are attributable to that adjustment petitioner has not provided any evidence as to the basis for this claimed deduction and petitioner has not provided any substantial_authority or reasonable_cause for claiming this deduction we sustain for the portion of the negligence addition_to_tax under sec_6653 and b and the portion of the substantial_understatement addition_to_tax under sec_6661 that are attributable to the understatement in tax for that relates to the claimed mortgage interest_expense_deduction decisions will be entered under rule
